Citation Nr: 0107332	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach ulcer and 
swelling of the intestines as secondary to medications taken 
for service-connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



REMAND

The veteran had active service from December 1942 to October 
1945.

The veteran filed a claim in March 1999 for service 
connection on a direct basis for PTSD and for service 
connection for a stomach ulcer and swelling of the intestines 
as due to the medication that he was taking for an ear 
infection.  This appeal arises from the October 1999 rating 
decision from the Roanoke, Virginia Regional Office (RO) that 
denied as not well grounded the veteran's claims for service 
connection for PTSD, and for a stomach ulcer and swelling of 
the intestines as secondary to the veteran's service-
connected otitis media.  A Notice of Disagreement was filed 
in November 1999 and a Statement of the Case was issued in 
December 1999.  A substantive appeal was filed in January 
2000 with no hearing requested.

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, 
the basis for the RO's denial of the claims for service 
connection, as effected in October 1999, no longer exists.  
As well, the RO has not been afforded the opportunity of 
initially considering the service connection issues under 
governing law and regulations, and, as the veteran has not 
been appropriately informed of the legal basis for the denial 
of such claims, he may have been denied the opportunity to 
formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Also, a remand in this case is required for compliance with 
the notice and duty-to-assist provisions contained in the new 
law, as applicable to both issues on appeal.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Such development 
should necessarily include the retrieval of service medical 
and personnel records, as well as any and all applicable 
treatment records compiled post-service.  Efforts to further 
define the veteran's in-stressors leading to PTSD and to 
verify his stressors are likewise in order.  Obtaining 
further medical input with respect to the relationship 
between the veteran's otitis externa and the veteran's 
claimed stomach ulcer and intestinal swelling, and the 
existence of PTSD related to military service, is also 
advisable.

Regarding the claim for service connection for PTSD, the 
veteran reported in March 1999 that his stressors occurred 
during his combat experiences during World War II.  He 
indicated that he was under constant shelling while in 
service aboard the U.S.S. Equator, for one month.  He was 
also wounded aboard ship when a shell exploded and busted his 
right ear drum.  He additionally reported that he was on the 
Philippine Islands for twelve months and was under constant 
bombardment.  In an April 1999 stressor statement, the 
veteran reported that while on board ship, he observed other 
ships being hit by Japanese bombs.  He saw one man jump over 
board.  An air field in New Guinea was bombed and planes were 
blown up as they were about to take off; he had to fight the 
fires and pull out the bodies, some he buried and others were 
taken to the sick bay, where most died.  He additionally 
reported that his Chief Petty Officer was killed at the air 
field.  The veteran reported that he served with the 5th 
Seabee Battalion.

It is noted that the veteran's Department of Defense Form 214 
shows that the veteran's military occupational specialty was 
that of a ship's cook and that he received the Asiatic-
Pacific Area Ribbon and the Philippine Liberation Ribbon with 
one Bronze Star.

Another attempt should be made to obtain more detailed 
information from the veteran concerning his stressors.  
Thereafter, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) should be contacted in order to 
verify the veteran's alleged stressors or combat service.  If 
the veteran engaged in combat with the enemy or if an alleged 
stressor is verified, the veteran should then be afforded a 
VA psychiatric examination to confirm whether a verified 
stressor is the cause of any current PTSD.

There is an indication in the record that the veteran has had 
treatment for nervousness by Phillip B. Shepard, M.D., as 
noted in a September 1979 statement from Dr. Shepard.  Any 
treatment records from this physician should be obtained.  
Further, the veteran has had treatment for his claimed 
disabilities from the Salem, Virginia VA Medical Center, the 
Vet Center in Roanoke, Virginia, and from Leslie E. Badillo, 
M.D.  As part of the duty to assist, these treatment records 
should be obtained prior to any VA examination.

By rating action of February 1999, the RO denied an increased 
rating for service-connected right ear hearing loss, 
evaluated at 0 percent.  In March 1999, the veteran indicated 
that wanted to be scheduled for a VA examination as the 
rating decision relied only on his treatment records.  He 
indicated that it was his contention that an examination 
would indicate the severity of his hearing loss of the right 
ear.  This can be considered as a notice of disagreement to 
the February 1999 rating action.  The filing of a notice of 
disagreement puts a claim in appellate status, and the claim 
of entitlement to an increased rating for hearing loss of the 
right ear, currently evaluated at 0 percent, must be 
considered in connection with the current appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, on the basis of the foregoing, these matters are 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO through contact with the 
National Personnel Records Center and the 
Department of the Navy should attempt to 
obtain a complete set of the veteran's 
service medical and personnel records or 
extracts thereof.  Once obtained, such 
records must be made a part of the claims 
folder.

3.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for service connection on a 
direct basis for PTSD, and for secondary 
service connection for a stomach ulcer 
with intestinal swelling, including 
medical opinions as to diagnoses, causes, 
or onset date of disability, and lay 
statements by witnesses, family members, 
etc.  The RO should also advise the 
veteran of his right to submit any 
additional argument and/or evidence in 
support of his claims of entitlement to 
service connection for PTSD and for a 
stomach ulcer and intestinal swelling, 
secondary to medications taken for 
treatment of service-connected otitis 
media.  Such evidence may be of a lay or 
medical variety. 

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for stomach ulcers, 
intestinal swelling, and/or PTSD since 
his discharge from military service.  
Such may include Phillip B. Shepard, 
M.D.; the Salem, Virginia VA Medical 
Center; the Vet Center in Roanoke, 
Virginia; and Leslie E. Badillo, M.D.  
The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

5.  The RO should also request from the 
veteran a comprehensive written statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service, which 
led to his PTSD.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates of any and all incidents to within 
seven days, types and locations of the 
incidents, full names and service numbers 
of any other persons present, detailed 
descriptions of events, and any other 
identifying information.  The veteran 
must be advised that this information is 
necessary to obtain supportive evidence 
of his claimed stressors, and that he 
must be as specific as possible because 
without such details adequate research 
for verifying information cannot be 
conducted.  He must also be advised to 
obtain and submit any verifying data from 
individuals who might have knowledge of 
the in-service stressors which the 
veteran claims led to the onset of his 
PTSD, such as statements from fellow 
servicemen or family members, including 
any spouse.  

In particular, the veteran should respond 
to the following with as much specificity 
as possible:  

(a)  With regard to being under 
constant shelling while serving 
aboard ship, and while serving 
in the Philippines, where was 
the veteran stationed and to 
what unit was he assigned?  
Where and when did the 
incidents take place, what was 
the frequency of the shelling, 
what were the names and units 
of those killed or injured, 
what were the names and units 
of any others involved, were 
the incidents recorded or did 
the veteran report the 
incident(s) and to whom, and 
did the veteran engage in 
counter attacks?

(b)  With regard to the 
witnessing of other ships being 
hit by bombs, and an air field 
being attacked, where was the 
veteran stationed and to what 
unit was he assigned?  Where 
and when did the incidents take 
place, what were the names and 
units of any others involved, 
was the incident recorded or 
did the veteran report the 
incident(s) and to whom, what 
were the names and units of 
those killed or injured, and in 
what capacity did the veteran 
handle any casualties?  

(c)  With regard to the injury 
to the right eardrum during 
shelling, at what location was 
the veteran on that occasion 
and was medical treatment 
received at that time and from 
whom?

(d)  Does the veteran know the 
name of the Chief Petty Officer 
that he reported as having been 
killed at the air field and 
what were the circumstances of 
his death and the veteran's 
relationship to the deceased? 

6.  Based on any additional information 
obtained regarding the claimed 
stressor(s), as well as the information 
relating thereto previously supplied by 
the veteran and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all the claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's Department of 
Defense Form 214 and the applicable 
Department of the Navy Form, his service 
personnel records, and all associated 
documents should then be sent to the 
USASCRUR and/or the United States Navy 
with a request to provide any information 
that may corroborate the veteran's 
alleged stressor(s).

7.  Following receipt of the 
USASCRUR/United States Navy report, as 
well as the completion of any additional 
development requested above or suggested 
by those agencies, the RO should prepare 
a report detailing the nature of any in-
service stressful event(s), verified by 
the USASCRUR/United States Navy or 
through other documents.  If no stressor 
is verified, the RO should so state in 
its report.  The RO must also determine 
separately whether the veteran engaged in 
combat with the enemy.  The report(s) 
relating to the foregoing should then to 
be added to the claims file.  

8.  Thereafter, the veteran is to be 
afforded a VA medical examination by 
physician in the specialty of psychiatry 
for the purpose of determining the 
nature and etiology of the veteran's 
claimed PTSD.  The veteran's claims 
folder in its entirety is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set 
forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether the veteran has PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, whether it is at least 
as likely as not that the 
veteran's PTSD is the result of 
any in-service event?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

9.  The veteran is also to be afforded a 
VA medical examination by a physician in 
the specialty of gastroenterology for the 
purpose of determining the relationship 
between the veteran's service-connected 
otitis media and a claimed stomach ulcer 
with intestinal swelling.  The veteran's 
claims folder in its entirety, including 
a copy of this remand, is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All diagnoses are then to be 
fully set forth.

It is requested that the examining 
gastroenterologist offer a professional 
opinion, with full supporting rationale, 
as to the following:  

(a)  Is it at least as likely 
as not that there is a direct, 
causal relationship between the 
veteran's service-connected 
otitis media (or treatment 
thereof) and any stomach ulcer 
with intestinal swelling?

(b)  Is it at least as likely 
as not that the veteran's 
service-connected otitis media 
(or treatment thereof) has 
resulted in an increased level 
of severity of the veteran's 
stomach ulcer with intestinal 
swelling, such as might 
constitute an aggravation of a 
nonservice-connected entity by 
a service-connected disability?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

10.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return such examination for any and all 
needed action.  

11.  As to the claim for an increased 
rating for hearing loss of the right ear, 
currently evaluated at 0 percent, the RO 
should prepare and furnish to the veteran 
a Statement of the Case and afford him 
the opportunity to file a substantive 
appeal with regard to such issues.

12.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA; 38 C.F.R. § 3.304(f) as amended 
March 7, 1997, see 64 Fed. Reg. 32807 
(1999); and all pertinent case law.  

Readjudication is also required of the 
veteran's claim of entitlement to service 
connection for a stomach ulcer and 
swelling of the intestines, secondary to 
service-connected otitis media and 
treatment therefor, based on all the 
evidence on file and all governing legal 
authority, including the VCAA; Allen v. 
Brown, 7 Vet. App. 439 (1995) (wherein the 
Court held that service connection may be 
warranted when aggravation of a 
nonservice-connected condition is 
proximately due to or the result of a 
service-connected condition), and all 
other pertinent case law.  

If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


